NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                No. 12-4126
                               _____________

                        UNITED STATES OF AMERICA

                                      v.

                         ALEXAMUEL GLENN, JR.,
                              a/k/a Prieto


                         ALEXAMUEL GLENN, JR.,
                                       Appellant

               On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                      District Court No. 1-10-cr-00005-002
             District Judge: The Honorable Christopher C. Conner

              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                            September 11, 2013

     Before: McKEE, Chief Judge, SMITH, and SLOVITER, Circuit Judges

                           (Filed: October 3, 2013)

                           _____________________

                                 OPINION
                           _____________________

SMITH, Circuit Judge.
      On January 30, 2012, Alexamuel Glenn Jr. pleaded guilty in the United

States District Court for the Middle District of Pennsylvania to a two-count felony

information charging him with one count of conspiracy to distribute and to possess

with intent to distribute cocaine hydrochloride in violation of 21 U.S.C. § 846 and

one count of conspiracy to possess firearms in furtherance of drug trafficking in

violation of 18 U.S.C. § 924(o). The plea agreement contained stipulations to two

significant matters affecting the calculation of Glenn’s advisory guideline range

under the United States Sentencing Guidelines. First, Glenn acknowledged that he

was responsible for more than 500 grams but less than 2 kilograms of cocaine

hydrochloride.   Second, Glenn conceded that three drug-related robberies or

attempted robberies were attributable to him for sentencing purposes—a robbery

on Ann Street in Lancaster, Pennsylvania, and attempted robberies in Dauphin

County and East Petersburg, Pennsylvania. In addition, the government agreed

that any information provided by Glenn would not be used against him in any

subsequent prosecutions, but it reserved the right to use such information at

sentencing.

      At the change of plea hearing, Glenn indicated that he had carefully

reviewed the plea agreement with his attorney and voluntarily entered into it.

When the factual basis for the guilty plea was placed on the record, Glenn offered

only one clarification as to the Dauphin County attempted robbery—that until his
                                         2
coconspirators pulled out their weapons, he thought he was driving his

coconspirators to a drug deal and not a robbery. Otherwise, Glenn admitted to all

the other facts placed in the record by the prosecution, including that the Ann

Street robbery involved the pistol whipping of a customer.

      The United States Probation Office assembled a Pre-Sentence Report (PSR)

and submitted it to the parties on April 2, 2012. Both parties objected to the report.

Eventually, a revised PSR dated August 20, 2012, calculated Glenn’s base offense

level at 29 with a criminal history level V, yielding an advisory guideline range of

140 to 175 months’ imprisonment.         After hearing from witnesses, receiving

exhibits, and hearing objections, the District Court adopted the PSR in its entirety

and sentenced Glenn to 140 months’ imprisonment. This timely appeal followed.1

      Glenn argues that the District Court erred by improperly calculating his

sentencing guideline range. Glenn makes four arguments: (1) that the District

Court improperly calculated his guideline range by grouping offenses for which he

was neither convicted nor charged; (2) that the government failed to carry its

burden of proof that he was involved in all the robberies used to calculate his

guideline range; (3) that the District Court made a clear error in adopting the

findings of the PSR in its entirety; and (4) that the District Court should not have


1
  The District Court exercised jurisdiction under 18 U.S.C. § 3231. We have
jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.
                                          3
allowed Glenn’s proffer statements to be used against him at sentencing. These

errors, according to Glenn, resulted in a procedurally unreasonable sentence.2

      We have carefully reviewed the sentencing transcripts and the PSR. We

conclude that the District Court correctly applied the grouping rules and

appropriately computed Glenn’s base offense level. Although Glenn may not have

been convicted of the robbery and attempted robberies at issue, the plea agreement

and Glenn’s own testimony during the change of plea hearing confirmed that they

were attributable to Glenn and, therefore, were appropriately considered in

computing the base offense level.

      In light of Glenn’s stipulation in the plea agreement, his admissions during

the change of plea hearing, and the evidence presented by the witnesses called to

testify on behalf of the government, we conclude that the government adduced

sufficient evidence to carry its burden of proof. Indeed, the stipulations, Glenn’s

admissions and the testimony of the witnesses demonstrate that the District Court

did not err in adopting the PSR because the factual findings set forth therein were

supported by a preponderance of the evidence.



2
 We exercise plenary review over a district court’s interpretation of the sentencing
guidelines. United States v. Grier, 475 F.3d 556, 570 (3d Cir. 2007) (en banc).
District courts make factual determinations during sentencing by a preponderance
of the evidence and we review factual findings relevant to the Guidelines for clear
error. Id. at 568, 570.
                                         4
      Glenn’s assertion that the District Court erred by allowing the government to

use his own proffer against him at sentence lacks merit. The robberies were the

subject of a stipulation by the parties as set forth in the plea agreement, which

specified that the government was “free to use at sentencing” any of Glenn’s

statements and the evidence he provided.

      Because the District Court did not commit any procedural errors at

sentencing, we conclude that Glenn’s sentence of 140 months is not procedurally

unreasonable. We will affirm the judgment of the District Court.




                                           5